PER CURIAM.
Gary Shane Johnson filed a 3.850 motion under the Florida Rules of Criminal Procedure while the direct appeal of his conviction and sentence was pending. The denial of the 3.850motion was also rendered while the direct appeal was still pending.
Although appellant had represented in his 3.850motion that he had no direct appeal, in fact, his appeal was pending. Therefore, the trial court lacked jurisdiction to enter an order on the motion. Darden v. State, 604 So.2d 1256 (Fla. 5th DCA 1992); Young v. State, 585 So.2d 1184 (Fla. 5th DCA 1991). The order denying the motion is therefore quashed. Johnson may appeal a later ruling following disposition of his plenary appeal.
ORDER QUASHED.
W. SHARP, PETERSON and GRIFFIN, JJ., concur.